ON REHEARING
liPER CURIAM.
We granted the rehearing solely to eliminate any confusion over how the legal interest was to be calculated The language concerning interest pointed out by Mr. Deshautelles, in his application for rehear*386ing, was not meant to change the amount of legal interest due by law. It was merely noted that interest was due and South Central Bell should get credit for the partial payment. As to how the interest should be calculated, that is a matter decided by the legislature in La. R.S. 23:1201.3(A) and interpreted by Hammons v. ABB C-E Services, Inc., 94-2444 pp. 7-8 (La. App.’ 1st Cir. 10/6/95); 671 So.2d 370, 375. By law, interest is due from the date of the original judgment in 1992 on amounts awarded in that judgment. Interest on the future payments directed to be made by the 1992 judgment, and due Mr. Deshautelles, runs from the date the payment was due, until paid.